Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s amendment dated February 9th, 2021 responding to the Office Action provided in the rejection of claims 1-14. 
Claims 1, 7, 8, and 14 have been amended.
Claims 1-14 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 7, 8, and 14 are in independent form.
Claims 1-14 are finally rejected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Applicant asserts Miller and Lowe, taken alone or in combination, do not teach, suggest or even hint at the feature of “determining the one or more differentials between the source image and the target image, each differential determined upon selecting one of the decomposed target image chunks, the selected target image chunk having minimal difference with a respective one of the decomposed source image chunks” as is explicitly defined in claims 1 and 8, submitted herewith. (See Remarks, page 10).
Based at least on the argument presented above, Applicant asserts Miller, Lowe and Jones, taken alone or in any combination, do not teach, suggest or even hint at “one or more differentials between a source image and a target image, each differential determined upon selecting a target image chunk of the target image, the selected target image chunk having minimal difference with a respective source image chunk of the source image, wherein the source image chunk and the target image chunk are decomposed before the selection”, as explicitly defined in claims 7 and 14, submitted herewith. (See Remarks, page 13).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on February 9th
Applicant contends, prior arts of record do not teach “determining the one or more differentials between the source image and the target image, each differential determined upon selecting one of the decomposed target image chunks, the selected target image chunk having minimal difference with a respective one of the decomposed source image chunks,” however, Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Miller in view of Tang Jianguo et al. (WO2010083682 – art made of record) in detailed rejection below.
Applicant contends, prior arts of record do not teach “one or more differentials between a source image and a target image, each differential determined upon selecting a target image chunk of the target image, the selected target image chunk having minimal difference with a respective source image chunk of the source image, wherein the source image chunk and the target image chunk are decomposed before the selection,” however, Applicant’s arguments with respect to claims 7 and 14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Miller in view of Tang Jianguo et al. (WO2010083682 – art made of record) in detailed rejection below.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller (U.S. Patent No. 5,832,520 – hereinafter, Miller) in view of Lowe et al. (WO 2018/054496 – IDS filed 10/22/2020 – hereinafter, Lowe) and further in view of Tang Jianguo et al. (WO2010083682 – hereinafter, Tang).
Regarding claim 1:
Miller discloses a method for remote software update on an embedded system (“It will be understood by anyone skilled in the programming art that many variations on , the method comprising: 
creating, by a host system, a delta patch containing one or more differentials between a source image and a target image, wherein the creating is performed in a piece-wise manner (FIG. 1 and associated text, such as, “As shown in FIG. 1, computer system 1 includes an old file 10, a new file 20, and a differencing processor 100 which generates a difference file 30. New file 20 is generally somewhat similar to old file 10, containing some changes in data which reflect a revision of new file 20. Old file 10 and new file 20 could be any collection of computer data whatsoever, including an executable application program, an operating system program, a text file, a spreadsheet or other data file, an image file, or any other type of computer-readable data.” (See Col. 5, lines 17-25)), the creating including: 
determining the one or more differentials between the source image and the target image (FIG. 1 and associated text, such as, “Difference processor (DiffIt) 100 reads new file 20 and compares it to old file 10 by a process described below. Difference process 100 then stores indications of the data to be copied from old file 10 or inserted from new file 20 into difference file 30.” (See Col. 5, lines 26-34). FIG. 2 and associated text, such as, “Search engine 104 reads strings of data from new file 20 and attempts to locate string matches in old file 10 for each string found in new file 20 .. When search engine 104 finds a match in old file 10 for a string from new file 20, it indicates this by placing a copy command into a raw difference file 31 (RawDiff). The copy command includes an indication of where the string is found in 10 and the length of the string. When search engine 104 does not find a match in old file 10 for a string each differential determined upon selecting one of the decomposed target image chunks such that the selected target image chunk has minimal difference with a respective one of the decomposed source image chunks]]; 
adding meta-data defining a relationship between the source image and the one or more differentials into a header of the delta patch (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The encoded commands are then placed in the final difference file (S16). The Huffman decode tables and initial state of the command decode state machine are then appended to the difference file (S17) followed by the OISD (S18). A header is added to the difference file containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (Emphasis added – See Col. 6, lines 16-30). It should be noted that there are two different types of checksums, the first checksums are formed for both the old file and the new file and the second checksum is formed for the completed difference file (See FIG. 3 and Col. 6, lines 3-30), are added to the header. These two types of checksums define a relationship between the source image and the differentials because they are used to compare in the revision process as disclosed in FIG. 9 and associated text, such as, “The RevIt new file reconstruction process begins when the RevIt program is explicitly hese old and diff checksum values are compared to checksum values stored in the header area of the DIFF file. If either of the old or diff checksums are not equal to the checksum value stored in the header, the RevIt reconstruction process is terminated with an appropriate error message.” (See Col. 15, lines 26-52)); and 
adding the one or more differentials to the delta patch (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The encoded commands are then placed in the final difference file (S16). The Huffman decode tables and initial state of the command decode state machine are then appended to the difference file (S17) followed by the OISD (S18). A header is added to the difference file containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (See Col. 6, lines 16-30));  
adding super meta-data to the header of the delta patch (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (Emphasis added – See Col. 6, lines 16-30). It should be noted that there are two different types of checksums, the first checksums are formed for both the old file and the new file and the second checksum is formed for the completed difference file (See FIG. 3 and Col. 6, lines 3-30), are added to the header.); and
transmitting, by the host system, the delta patch to the embedded system (“difference file 30 may then be transmitted over path 5 to computer system 2” (See Col. 5, lines 35-36)).
But, Miller does not explicitly teach:
splitting the source image into a plurality of source image chunks and splitting the target image into a plurality of target image chunks; 
decomposing the plurality of source image chunks and the plurality of target image chunks; 
each differential determined upon selecting one of the decomposed target image chunks such that the selected target image chunk has minimal difference with a respective one of the decomposed source image chunks
However, Lowe discloses:
splitting the source image into a plurality of source image chunks and splitting the target image into a plurality of target image chunks (FIG. 2 and associated text, such as, “The technique for generating the patch commences in step S201, when the comparison unit 101 compares a section of the target image with the source image. Both the source image and the target image are stored in a memory 104. In most implementations the comparison unit will search the source image for a section that closely resembles the target image section, so as to minimise the number of differences that will have to be expressed in the patch. The difference generator 102 identifies any differences between the target image section and the source image section identified in step S201, in order to determine how the source image section would have to be updated for it to replicate the target image section (step S202).” (Emphasis added –s See par. [0032]). FIG. 2 and associated text, such as, “This figure shows a source image 301 and a target image 302. To start the process, the pointers 303 are set to zero for both the source image and the target image. The source image is indexed, preferably using a suffix array since this can be used to quickly locate every occurrence of a particular substring pattern within the source image. Any other suitable pattern matching technique could equally be used. A section of the target image is then compared with the source image to identify a candidate section that provides a good starting point for replicating the target image section.” (See par. [0036])); 
each differential determined upon selecting one of the [[decomposed]] target image chunks such that the selected target image chunk has minimal difference with a respective one of the [[decomposed]] source image chunks (“The technique for generating the patch commences in step S201, when the comparison unit 101 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lowe into the teachings of Miller because that would have provided technique that generates a patch file for transmission over the air interface and encodes the differences between the replacement code and the old code. This technique makes more efficient use of the available bandwidth than compression alone as suggested by Lowe (See page 1, lines 15-18).
In addition, Tang discloses:
decomposing the plurality of source image chunks and the plurality of target image chunks [[into]] decomposed target and source image chunks (“the decomposer is used for decomposing a plurality of files from the synthesis file according to the file size information;” (See 2nd page, 3rd paragraph). “Specifically, the decompressor 2 is used for obtaining the compressed file from the file system and decompressing the compressed file to the system memory, and after decompression, the composite file and the file head are obtained; the reader 4 is used for reading the file size information in the file header; the disassembler 6 is connected to the decompressor 2 and the reader 4 and is used for decomposing a plurality of files from the synthesized file compressed by the rd page, 6th, paragraph))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang into the teachings of Miller and Lowe because that would have provided that the file size information carried in the file header effectively plays the role of positioning information, various files can be positioned according to the file size information, and misoperation is avoided as suggested by Tang (See 3rd page, 6th, paragraph).

Regarding claim 2:
The rejection of claim 1 is incorporated, Miller further discloses wherein the creating the delta patch further comprises appending one or more cryptographic hashes into the delta patch (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The encoded commands are then placed in the final difference file (S16). The Huffman decode tables and initial state of the command decode state machine are then appended to the difference file (S17) followed by the OISD (S18). A header is added to the difference file containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (See Col. 6, lines 16-30)).


The rejection of claim 1 is incorporated, Miller further discloses wherein the creating the software patch further comprises adding a header generated by the host system into the delta patch (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The encoded commands are then placed in the final difference file (S16). The Huffman decode tables and initial state of the command decode state machine are then appended to the difference file (S17) followed by the OISD (S18). A header is added to the difference file containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (See Col. 6, lines 16-30)).
Regarding claim 8:
This is a system version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.
Regarding claim 9:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.
Regarding claim 10:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Claims 4 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Lowe as applied to claims 1 and 8 above and further in view of Kim et al. (U.S. Publication No. 2011/0125993 – hereinafter, Kim).
Regarding claim 4:
The rejection of claim 1 is incorporated, Miller discloses “This final difference file may then be compressed using either a proprietary or publicly available compression algorithm” (See Col. 6, lines 29-31), but, Miller does not explicitly teach:
wherein the source image and the target image are squashfs images.
However, Kim, an analogous art because Miller and Kim are in the same field of endeavor of updating software/application, discloses:
wherein the source image and the target image are squashfs images (“The display apparatus 100 decompresses update data of an application (S504). For example, a compression image (cramfs, squashfs, etc.) which is an update target may be decompressed in the volatile memory unit.” (See par. [0101])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim into the teachings of Miller because that would have allotted the second memory area for an application update as suggested by Kim (See par. [0100]).

Regarding claim 11:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Lowe as applied to claims 1 and 8 above and further in view of Jones (U.S. Patent No. 6,526,574 – hereinafter, Jones).
Regarding claim 6:
The rejection of claim 1 is incorporated, but, Miller does not explicitly teach:
wherein the sending and receiving of the software patch are processed in a streaming fashion.
However, Jones, an analogous art because Miller and Jones are in the same field of endeavor of updating software with patches, discloses:
wherein the sending and receiving of the software patch are processed in a streaming fashion (“The product made by the remote computer when provided with the patch file of claim 29 and the OLD file and which comprises the NEW file data stream” (See Col. 21, claim 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones into the teachings of Miller because that would have technique to stream patched file as suggested by Jones.

Regarding claim 13:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.


Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Lowe, and Tang Jianguo et al. (WO2010083682 – hereinafter, Tang) and further in view of Jones (U.S. Patent No. 6,526,574 – hereinafter, Jones).
Regarding claim 7:
Miller discloses a method for remote software update on an embedded system, the method comprising: 
receiving, by a target system from a host system, a delta patch (“difference file 30 may then be transmitted over path 5 to computer system 2” (See Col. 5, lines 35-36)) containing:
one or more differentials between a source image and a target image (FIG. 1 and associated text, such as, “As shown in FIG. 1, computer system 1 includes an old file 10, a new file 20, and a differencing processor 100 which generates a difference file 30. New file 20 is generally somewhat similar to old file 10, containing some changes in data which reflect a revision of new file 20. Old file 10 and new file 20 could be any collection of computer data whatsoever, including an executable application program, an operating system program, a text file, a spreadsheet or other data file, an image file, or any other type of computer-readable data.” (See Col. 5, lines 17-25). “difference file 30 may then be transmitted over path 5 to computer system 2” (See Col. 5, lines 35-36)), [[each differential determined upon selecting a target image chunk of the target image, the selected target image chunk having minimal difference with a respective source image chunk of the source image, wherein the source image chunk and the target image chunk are decomposed before the selection]]; and 
a header including meta-data defining a relationship between the source image and the one or more differentials (FIG. 3 and associated text, such as, “The commands in the raw difference file are encoded to minimize their size (S16) by various possible encoding techniques including a state-machine for command encoding and Huffman encoding for string length values. The encoded commands are then placed in the final difference file (S16). The Huffman decode tables and initial state of the command decode state machine are then appended to the difference file (S17) followed containing the check sums and other information about the old file, the new file and the difference file (S20). Once the difference file is complete a checksum may be formed for the completed difference file and that checksum added to the header (S22).” (Emphasis added – See Col. 6, lines 16-30). It should be noted that there are two different types of checksums, the first checksums are formed for both the old file and the new file and the second checksum is formed for the completed difference file (See FIG. 3 and Col. 6, lines 3-30), are added to the header. These two types of checksums define a relationship between the source image and the differentials because they are used to compare in the revision process as disclosed in FIG. 9 and associated text, such as, “The RevIt new file reconstruction process begins when the RevIt program is explicitly or implicitly (via a self-extracting execution file) invoked by a user or other program (405). The difference file is decompressed using the inverse of the compression function applied to the difference file in S22 (FIG. 3). Checksums are computed for the old and DIFF files (410). These old and diff checksum values are compared to checksum values stored in the header area of the DIFF file. If either of the old or diff checksums are not equal to the checksum value stored in the header, the RevIt reconstruction process is terminated with an appropriate error message.” (See Col. 15, lines 26-52));
But, Miller does not explicitly teach:
one or more differentials between a source image and a target image, each differential determined upon selecting a target image chunk of the target image, the selected target image chunk having minimal difference with a respective source image chunk of the source image, wherein the source image chunk and the target image chunk are decomposed before the selection; 
However, Lowe discloses:
one or more differentials between a source image and a target image, each differential determined upon selecting a target image chunk of the target image, the selected target image chunk having minimal difference with a respective source image chunk of the source image (“The technique for generating the patch commences in step S201, when the comparison unit 101 compares a section of the target image with the source image. Both the source image and the target image are stored in a memory 104. In most implementations the comparison unit will search the source image for a section that closely resembles the target image section, so as to minimise the number of differences that will have to be expressed in the patch.” (See page 6, lines 24-32). FIG. 2 and associated text, such as, “The technique for generating the patch commences in step S201, when the comparison unit 101 compares a section of the target image with the source image. Both the source image and the target image are stored in a memory 104. In most implementations the comparison unit will search the source image for a section that closely resembles the target image section, so as to minimise the number of differences that will have to be expressed in the patch. The difference generator 102 identifies any differences between the target image section and the source image section identified in step S201, in order to determine how the source image section would have to be updated for it to replicate the target image section (step S202).” (Emphasis added –s See par. [0032]). FIG. 2 and associated text, such as, “This figure shows a source image 301 and a target image 302. To start the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lowe into the teachings of Miller because that would have provided technique that generates a patch file for transmission over the air interface and encodes the differences between the replacement code and the old code. This technique makes more efficient use of the available bandwidth than compression alone as suggested by Lowe (See page 1, lines 15-18).
In addition, Tang discloses:
wherein the source image chunk and the target image chunk are decomposed before the selection (“the decomposer is used for decomposing a plurality of files from the synthesis file according to the file size information;” (See 2nd page, 3rd paragraph). “Specifically, the decompressor 2 is used for obtaining the compressed file from the file system and decompressing the compressed file to the system memory, and after decompression, the composite file and the file head are obtained; the reader 4 is used for reading the file size information in the file header; the disassembler 6 is connected to the decompressor 2 and the reader 4 and is used for decomposing a rd page, 6th, paragraph)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang into the teachings of Miller and Lowe because that would have provided that the file size information carried in the file header effectively plays the role of positioning information, various files can be positioned according to the file size information, and misoperation is avoided as suggested by Tang (See 3rd page, 6th, paragraph).
Moreover, Miller does not explicitly teach:
updating, by the target system, the embedded system using the delta patch.
However, Jones, an analogous art because Miller and Jones are in the same field of endeavor of updating software with patches, discloses:
updating, by the target system, the embedded system using the delta patch (“The next step in the computer file patch involves the distribution of the Patch File, along with a Patch Apply program, to the end users so that the OLD file (wherever located) is efficiently converted to the desired, updated NEW file. The OLD file and the Patch File are input by the end user into the Patch Apply program. The Patch Apply program changes, at the bit level, only the portions of the OLD file required to yield the desired file update. The updated file is therefore output from the Patch Apply program yielding the desired NEW file at the user level.” (See Col. 2, lines 14-23)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jones into the teachings of Miller because that would have distributed only the Patch File and Patch 

Regarding claim 14:
This is a system version of the rejected method claim 7 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and FIG. 1 – Differencing Process 100, and is therefore rejected under similar rationale.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Lowe and Tang as applied to claims 1 and 8 above and further in view of Challener et al. (U.S. Publication No. 2010/00205375 – hereinafter, Challenner).
Regarding claim 5:
The rejection of claim 1 is incorporated, but, Miller, Lowe, and Tang do not explicitly teach:
wherein the source image and the target image are not squashfs images and size of each file is greater than 1 megabyte.
However, Challener discloses:
wherein the source image and the target image are not squashfs images and size of each file is greater than 1 megabyte (“The software image size 320 may specify a size of the software image 215 such as 700 Megabtess (MB)” (See par. [0058])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Challener into the teachings of Miller, Lowe, and Tang because that would have provided software image size, which may specify a size of the software image as suggested by Challener.

Regarding claim 12:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        February 16th, 2021